DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference # 280 is not in any of the figures but is mentioned in paragraph 0026 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 & 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinsmore (Pub No. US 2002/0014944 A1) in view of Ratner et al. (US Patent No. 9,016,634 B1).  
Regarding claim 1
	Dinsmore teaches a system (See figures 1 & 2, ref # 20) comprising: a mechanical fuse (See figures 1 & 2, ref # 28) having: a first component (See figures 1 & 2, ref # 24) having a first opening (See figures 1 & 2, ref # 50) in a lower wall (See figures 1 & 2, ref # 48) and a ledge (See figures 1 & 2, ref # 48) arranged around the first opening; (See figures 1 & 2, ref # 50) a second component (See figures 1 & 2, ref # 26) having a top surface (See figures 1 & 2, ref # 60) with a threaded opening (See figures 1 & 2, ref # 62) arranged therein, the top surface (See figures 1 & 2, ref # 60) of the second component (See figures 1 & 2, ref # 26) being oriented towards the first component (See figures 1 & 2, ref # 24) such that the top surface (See figures 1 & 2, ref # 60) is arranged entirely below the lower wall (See figures 1 & 2, ref # 48) in order to enable the first component (See figures 1 & 2, ref # 24) and the second component (See figures 1 & 2, ref # 26) to attach to one another at a bolt; (See figures 1 & 2, ref # 28) and the bolt (See figures 1-3, ref # 28) having a head, (See figures 1-3, ref # 32) a neck, (See figures 1-3, ref # 34 & 36) and a threaded portion, (See figures 1-3, ref # 30) wherein the neck (See figures 1-3, ref # 34 & 36) including a reduced cross-sectional area portion, (See figures 1-3, ref # 34) the head (See figures 1-3, ref # 32) is arranged in the first opening (See figures 1-2, ref # 50) and the ledge (See figures 1-2, ref # 48) prevents the bolt (See figures 1-3, ref # 28) from passing through the first opening, (See figures 1-3, ref # 50) the threaded portion (See figures 1-3, ref # 30) is arranged in the threaded opening (See figures 1-3, ref # 62) of the second component (See figures 1-3, ref # 26) and thereby clamp the first component (See figures 1-3, ref # 24) to the second component, (See figures 1-3, ref # 26) and the bolt (See figures 1-3, ref # 28) is configured to break and separate the first component (See figures 1-3, ref # 24) from the second component (See figures 1-3, ref # 26) when a predetermined amount of force is transmitted from the first component (See figures 1-3, ref # 24) to the reduced cross-sectional area portion (See figures 1-3, ref # 34) via moments caused by the pivoting.  (See paragraphs 0017 & 0024)  
	Dinsmore does not teach the top surface of the second component being oriented towards the first component such that the top surface is arranged entirely below the lower wall in order to enable the first component and the second component to pivot relative to one another at a bolt.  
	However, Ratner teaches the top surface of the second component (See figures 5-7, ref # 62) being oriented towards the first component (See figures 5-7, ref # 60) such that the top surface (See figures 5-7, ref # 62) is arranged entirely below the lower wall (See figures 5-7, ref # 60) in order to enable the first component (See figures 5-7, ref # 60) and the second component (See figures 5-7, ref # 62) to pivot relative to one another at a mechanical fuse/bolt.  (See column 4, lines 10-20, column 15, lines 45-51, column 18, lines 12-31, & figures 5-7, ref # 50 & 52)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a the top surface of the second component being oriented towards the first component such that the top surface is arranged entirely below the lower wall in order to enable the first component and the second component to pivot relative to one another at a bolt/mechanical fuse as taught by Ratner in the mechanical fuse system of Dinsmore, so as to disconnect the payload from the envelope of the aerial vehicle.  

Regarding claim 2
	Dinsmore teaches wherein the first component (See figures 1-3, ref # 24) includes a body (See figures 1-3, ref # 40 & 48) with an interior space through which the bolt (See figures 1-3, ref # 28) can be placed in order to clamp the first component (See figures 1-3, ref # 24) to the second component.  (See figures 1-3, ref # 26)  

Regarding claim 3
	Dinsmore teaches wherein the body (See figures 1-3, ref # 40 & 48) includes a pair of opposing lateral openings, (See figures 1-2 & 4-6, ref # 42) wherein the pair of opposing lateral openings (See figures 1-2 & 4-6, ref # 42) enable the first component (See figures 1-3, ref # 24) to be attached to an object.  (See paragraph 0019 & figures 1, 2, 4, & 5)  

Regarding claim 4
	Dinsmore does not teach wherein the second component is arranged as a mounting plate that enables the second component to be attached to an object.  
	However, Ratner teaches the second component (See figures 5-7, ref # 62) is arranged as a mounting plate (See figures 5-7, ref # 62) that enables the second component (See figures 5-7, ref # 62) to be attached to an object.  (See figures 5-7, ref # 14/16)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a second component that is arranged as a mounting plate that enables the second component to be attached to an object as taught by Ratner in the mechanical fuse system of Dinsmore, so as to disconnect the payload from the envelope of the aerial vehicle.  

Regarding claim 5
	Dinsmore teaches further comprising first and second projections (See figures 1-2 & 4-6, ref # 52) extending from the lower wall (See figures 1-2 & 4-6, ref # 48) of the first component, (See figures 1-2 & 4-6, ref # 24) and first and second projections (See figures 1-2 & 4-6, ref # 52) are arranged in respective openings (See figures 1-2 & 7-9, ref # 64) in the top surface (See figures 1-2 & 7-9, ref # 60) of the second component, (See figures 1-2 & 7-9, ref # 26) and wherein the first and second 15LOON 3.OF-2225 [9104] projections (See figures 1-2 & 4-6, ref # 52) are configured to limit rotation of the first component (See figures 1-2 & 4-6, ref # 24) relative to the second component.  (See paragraph 0021 & figures 1-2 & 7-9, ref # 26)  

Regarding claim 6
	Dinsmore does not teach wherein the first and second projections are spherical pins.  
	However, having structure that is performing the same function but only differ in shape is not patentably distinct as the shape is a matter of choice to one of ordinary skill in the art.  (See MPEP 2144.04 IV B)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first and second projections that are spherical pins, since the shape of a part performing the same function is a matter of choice to one of ordinary skill in the art.  (See MPEP 2144.04 IV B)  

Regarding claim 7
	Dinsmore does not teach wherein the respective openings are conical holes.  
	However, having structure that is performing the same function but only differ in shape is not patentably distinct as the shape is a matter of choice to one of ordinary skill in the art.  (See MPEP 2144.04 IV B)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the respective openings that are conical holes, since the shape of a part performing the same function is a matter of choice to one of ordinary skill in the art.  (See MPEP 2144.04 IV B)  

Regarding claim 10
	Dinsmore does not teach further comprising an aerial vehicle having an envelope and a payload, wherein the mechanical fuse is arranged between the envelope and the payload.  
	However, Ratner teaches further comprising an aerial vehicle (See figures 5-7, ref # 10) having an envelope (See figures 5-7, ref # 12) and a payload, (See figures 5-7, ref # 16) wherein the mechanical fuse (See figures 5-7, ref # 50 & 52) is arranged between the envelope (See figures 5-7, ref # 12) and the payload.  (See column 15, lines 45-51, column 17, lines 32-49, & figures 5-7, ref # 16)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an aerial vehicle having an envelope and a payload, wherein the mechanical fuse is arranged between the envelope and the payload as taught by Ratner in the mechanical fuse system of Dinsmore, so as to disconnect the payload from the envelope of the aerial vehicle.  

Regarding claim 11
	Dinsmore does not teach wherein the bolt is further configured to separate the envelope from the payload when the predetermined amount of force is transmitted from the first component to the reduced cross-sectional area portion.  
	However, Ratner teaches the bolt (See column 15, lines 45-51 & figures 5-7, ref # 50 & 52) is further configured to separate the envelope (See figures 5-7, ref # 12) from the payload (See figures 5-7, ref # 16) when the predetermined amount of force is transmitted from the first component (See figures 5-7, ref # 60) to the mechanical fuse.  (See column 15, lines 45-51, column 17, lines 32-49, & figures 5-7, ref # 50 & 52)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a bolt that is further configured to separate the envelope from the payload when the predetermined amount of force is transmitted from the first component to the reduced cross-sectional area portion as taught by Ratner in the mechanical fuse system of Dinsmore, so as to disconnect the payload from the envelope of the aerial vehicle.  

Regarding claim 12
	Dinsmore does not teach wherein the predetermined amount of force is greater than expected lateral forces on the first component during launch of the aerial vehicle.  
	However, Ratner teaches the predetermined amount of force is greater than expected lateral forces on the first component (See figures 5-7, ref # 60) during launch of the aerial vehicle.  (See column 4, lines 10-20 & figures 5-7, ref # 10)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a predetermined amount of force is greater than expected lateral forces on the first component during launch of the aerial vehicle as taught by Ratner in the mechanical fuse system of Dinsmore, so as to disconnect the payload from the envelope of the aerial vehicle.  

Regarding claim 13
	Dinsmore does not teach wherein the predetermined amount of force is greater than expected lateral forces on the first component during flight of the aerial vehicle.  
	However, Ratner teaches the predetermined amount of force is greater than expected lateral forces on the first component (See figures 5-7, ref # 60) during flight of the aerial vehicle.  (See column 4, lines 10-20 & figures 5-7, ref # 10)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a predetermined amount of force is greater than expected lateral forces on the first component during flight of the aerial vehicle as taught by Ratner in the mechanical fuse system of Dinsmore, so as to disconnect the payload from the envelope of the aerial vehicle.  

Regarding claim 14
	Dinsmore does not teach wherein the predetermined amount of force enables the bolt to break in response to forces caused by the envelope bursting during flight.  
	However, Ratner teaches the predetermined amount of force enables the bolt to break (See column 15, lines 45-51 & figures 5-7, ref # 50 & 52) in response to forces caused by the envelope (See figures 5-7, ref # 12) bursting during flight.  (See column 4, lines 10-20)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a predetermined amount of force enables the bolt to break in response to forces caused by the envelope bursting during flight as taught by Ratner in the mechanical fuse system of Dinsmore, so as to disconnect the payload from the envelope of the aerial vehicle.  

Regarding claim 15
	Dinsmore does not teach wherein the first component and second component are arranged such that when the bolt breaks, the first component will remain attached to the envelope and the second component will remain attached to the payload.  
	However, Ratner teaches the first component (See figures 5-7, ref # 60) and second component (See figures 5-7, ref # 62) are arranged such that when the bolt breaks, (See column 15, lines 45-51 & figures 5-7, ref # 50 & 52) the first component (See figures 5-7, ref # 60) will remain attached to the envelope (See figures 5-7, ref # 12) and the second component (See figures 5-7, ref # 62) will remain attached to the payload.  (See figures 5-7, ref # 14/16)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a first component and second component that are arranged such that when the bolt breaks, the first component will remain attached to the envelope and the second component will remain attached to the payload as taught by Ratner in the mechanical fuse system of Dinsmore, so as to disconnect the payload from the envelope of the aerial vehicle.  

Regarding claim 16
	Dinsmore does not teach wherein the aerial vehicle includes a flexible portion arranged between the envelope and the payload to enable the envelope to pivot relative to the payload, and wherein the mechanical fuse is arranged between the flexible portion and the payload.  
	However, Ratner teaches the aerial vehicle (See figures 5-7, ref # 10) includes a flexible portion (See figures 5-7, ref # above 60) arranged between the envelope (See figures 5-7, ref # 12) and the payload (See figures 5-7, ref # 16) to enable the envelope (See figures 5-7, ref # 12) to pivot relative to the payload, (See figures 5-7, ref # 16) and wherein the mechanical fuse (See figures 5-7, ref # 50 & 52) is arranged between the flexible portion (See figures 5-7, ref # above 60) and the payload.  (See figures 5-7, ref # 16)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an aerial vehicle that includes a flexible portion arranged between the envelope and the payload to enable the envelope to pivot relative to the payload, and wherein the mechanical fuse is arranged between the flexible portion and the payload as taught by Ratner in the mechanical fuse system of Dinsmore, so as to disconnect the payload from the envelope of the aerial vehicle.  

Regarding claim 17
	Dinsmore does not teach wherein the second component is arranged entirely below the lower wall.  
	However, Ratner teaches the second component (See figures 5-7, ref # 62) is arranged entirely below the lower wall.  (See figures 5-7, ref # 60)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a second component that is arranged entirely below the lower wall as taught by Ratner in the mechanical fuse system of Dinsmore, so as to disconnect the payload from the envelope of the aerial vehicle.  

Claim(s) 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinsmore (Pub No. US 2002/0014944 A1) in view of Ratner et al. (US Patent No. 9,016,634 B1) as applied to claim 1 above, and further in view of Kuo et al. (Pub No. US 2021/0115963 A1).  
Regarding claim 8
	Dinsmore teaches wherein a second component (See figures 1, 2, & 7-9, ref # 26) includes a sidewall.  (See figures 1, 2, & 7-9, ref # 26)  
	A modified Dinsmore does not teach wherein the second component includes a sidewall having a second threaded opening therein, wherein an area of the threaded portion is exposed to the second threaded opening.  
	However, Kuo teaches the second component includes a sidewall (See figures 2-6, ref # 103) having a second threaded opening (See figures 2-6, ref # 115) therein, wherein an area of the threaded portion (See figures 2-6, ref # 200) is exposed to the second threaded opening.  (See paragraphs 0026-0027 & figures 2-6, ref # 115)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a second component includes a sidewall having a second threaded opening therein, wherein an area of the threaded portion is exposed to the second threaded opening as taught by Kuo in the modified mechanical fuse system of Dinsmore, so as to prevent the decoupling of the thread portion from the thread opening.  (See paragraph 0027)  

Regarding claim 9
	A modified Dinsmore does not teach further comprising a set screw arranged in the second threaded opening in order to deform the area of the threaded portion to prevent the threaded portion from decoupling from the threaded opening.  
	However, Kuo teaches further comprising a set screw (See figures 2-6, ref # 130) arranged in the second threaded opening (See figures 2-6, ref # 115) in order to deform (See figures 5 & 6) the area of the threaded portion (See figures 2-6, ref # 200) to prevent the threaded portion (See figures 2-6, ref # 200) from decoupling from the threaded opening.  (See paragraphs 0026-0027 & figures 2-6, ref # 108)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a set screw arranged in the second threaded opening in order to deform the area of the threaded portion to prevent the threaded portion from decoupling from the threaded opening as taught by Kuo in the modified mechanical fuse system of Dinsmore, so as to prevent the decoupling of the thread portion from the thread opening.  (See paragraph 0027)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Oka et al. (Pub No. US 2014/0305925 A1) discloses spherical pins as stabilizing members.  The reference Leidich et al. (US Patent No. 10,953,975 B1) discloses an aerial vehicle, an envelope, a payload, a mechanical fuse between the envelope and payload, a first and second component, the top surface of the second component is arranged entirely below the lower wall of the first component and enable the first and second components to pivot relative to one another at a mechanical fuse, the second component  is arranged as a mounting plate, the mechanical fuse separates the envelope and the payload when a predetermined amount of force is greater than expected lateral forces of the first component during launching or flight of the aerial vehicle, the mechanical fuse breaks in response to the force caused by the envelope bursting during flight, the first component remains attached to the envelope and the second component remains attached to the payload after the mechanical fuse breaks, and a flexible portion is arranged between the envelope and the mechanical fuse.  The reference Kizhakkepat et al. (US Patent No. US 10,507,912 B2) discloses an aerial vehicle, a first and second component that pivot relative to one another at a bolt, and cylindrical pins.  The reference Brookes et al. (Pub No. US 2021/0061436 A1) is a similar case with a common Inventor but is silent about a mechanical fuse.  The reference Sikora et al. (Pub No. US 2021/0229808 A1) discloses an aerial vehicle, a flexible portion, a mechanical connection, and a payload.  The reference Prsa et al. (Pub No. US 2021/0171198 A1) discloses an aerial vehicle, a mechanical connection, and a payload.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647